           Case 2:20-cv-01063-RSL Document 41 Filed 03/08/21 Page 1 of 1



 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE
 6    GREGORY WAYNE CAGE, JR.,
 7                  Plaintiff,
                                                               Case No. C20-1063RSL
 8           v.
                                                               ORDER TO SHOW CAUSE
 9    TODD BOSHAW, et al.,
10                  Defendants.
11

12
            On February 5, 2021, the Honorable Michelle L. Peterson, United States Magistrate
13
     Judge, issued a Report and Recommendation in the above-captioned matter. The Report and
14
     Recommendation was mailed to plaintiff, but was returned unopened on February 25, 2021, as
15
     plaintiff apparently no longer resides at the address on file with the Court.
16
            The Clerk of Court is directed to strike the Report and Recommendation from the
17
     Court’s motion calendar and to note a “Rule 41 dismissal proceeding” on the calendar for May
18
     14, 2021. If plaintiff fails to notify the Court and opposing parties of his current address by
19
     that date, the Court will dismiss the action without prejudice for failure to prosecute under
20
     Local Civil Rule 41(b)(2).
21
                   DATED this 8th day of March, 2021.
22

23

24                                              A
                                                Robert S. Lasnik
25                                              United States District Judge
26

     ORDER TO SHOW CAUSE - 1
